Citation Nr: 0945886	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-36 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to January 
1970.  He died in February 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied reopening of the 
appellant's claim.  The appellant received notice of this 
rating decision by letter dated in June 2007.

It appears that in the November 2007 notice of disagreement, 
the appellant may be attempting to reopen the previously 
denied claim of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and/or the 
previously denied claim involving entitlement to accrued 
benefits.  These matters are referred to the RO for 
appropriate action.  

The Board also notes that in an August 24, 2009 letter, the 
Board granted a 90 day extension in order to allow for the 
appellant to submit additional evidence or argument.  No 
additional evidence or argument was submitted during that 
time.  Therefore, the Board may proceed with the appeal.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Reopening of the claim for entitlement to service 
connection for the cause of the Veteran's death was denied in 
an unappealed September 2004 rating action.

2.  The evidence received since the September 2004 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
all elements of his or her claim, as well as the evidence VA 
will attempt to obtain and which evidence the appellant is 
responsible for providing.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand for additional information with regard to the merits 
of the case, no further discussion of VCAA compliance is 
needed.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

The Veteran's death certificate indicates that his death was 
due to a heart attack.  Service connection for the cause of 
the Veteran's death was originally denied in an April 2001 
rating decision.  After submission of additional evidence, 
the claim was again denied in an October 2002 rating 
decision.  The appellant received notice of the denial by 
letter dated in November 2002.  The appellant did not appeal 
the October 2002 rating decision; therefore, it became final.  
38 C.F.R. § 20.1103.

In March 2004, the appellant filed a claim to reopen the 
issue involving entitlement to service connection for the 
cause of the Veteran's death.  In a September 2004 letter, 
the RO explained that new and material evidence had not been 
received to reopen the claim.  The appellant was advised of 
her rights to appeal the denial.  However, she did not 
initiate an appeal with respect to the decision; therefore, 
it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2004 
decision denying reopening of the claim included the 
Veteran's service treatment and personnel records, VA 
treatment records from 2000-2001, and VA examinations and 
treatment records dating from the time he was discharged from 
service until 2000.  The evidence also included a statement 
from the appellant in which she claimed that the Veteran's 
high blood pressure medication and medication for 
schizophrenia caused his heart attack.  The claim was denied 
because new and material evidence had not been submitted to 
show that the Veteran was service-connected for a heart 
condition, or that service-connected disability was either 
the cause of the heart attack or a contributing factor to the 
heart attack which caused the Veteran's death.

The subsequently received evidence includes the appellant's 
June 2006 statement which indicates that the Veteran's 
medical records reflect exposure to Agent Orange, high 
cholesterol diagnosed in 1997, diabetes mellitus diagnosed in 
1995, hypertension diagnosed in 1992, acute gastritis 
diagnosed in 1997, and complaints of chest pains as early as 
April 11, 1997.  The statement reflects the appellant's 
contention that these medical conditions were contributing 
factors to the heart attack which caused the Veteran's death.  
The subsequently received evidence also includes four medical 
journal articles on topics including psychological factors on 
the pathogenesis of cardiovascular disease, cardiovascular 
disease in the diabetic patient, medical co-morbidity risk 
factors and barriers to care for people with schizophrenia, 
and drug induced toxic myocarditis.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for the cause of the 
Veteran's death, the newly received evidence includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.  In this regard, the Board notes that the appellant 
submitted a medical journal article which discusses the 
connection between psychosocial factors and cardiovascular 
disease, as well as the impact that psychological stress has 
on cardiovascular disease, to include the induction of 
myocardial ischemia.  Another article discusses causation of 
myocarditis in patients taking medications for schizophrenia.  
Although the articles do not address the Veteran's particular 
circumstances, the evidence suffices to establish a 
reasonable possibility of substantiating the claim in that it 
suggests that the Veteran's service-connected schizophrenia 
may have causally contributed to the heart attack which 
caused his death.  As such, it is new and material evidence.  
Therefore, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, the claim for entitlement to service 
connection for the cause of the Veteran's death is reopened.





REMAND

The Board notes that additional development is required 
before the claim for service connection for the cause of the 
Veteran's death can be adjudicated on the merits.

The Board notes that the Veteran was service-connected for 
schizophrenia during his lifetime.  The disability was rated 
as 100 percent.  The Veteran's surviving spouse has indicated 
that he was on several medications for his schizophrenia.  
She believes that the medications he was taking for his 
schizophrenia contributed to his heart attack, which caused 
his death.  She also submitted a journal article describing 
the impact that psychological stress, including anxiety, 
depression, and hostility, has on cardiovascular disease.  
The medical record reflects that the Veteran's psychiatric 
disability included symptoms of anxiety, depression, 
nervousness, and paranoia.   In light of these circumstances, 
the Board finds that a VA medical opinion is warranted in 
order to determine the etiological relationship between the 
Veteran's schizophrenia, to include the medications he was 
on, and his fatal heart attack.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private 
medical records relevant to either 
psychiatric treatment or cardiovascular 
treatment for the five years preceding the 
Veteran's death.  

2.  Arrange for the claims folder to be 
reviewed by a VA physician with 
appropriate expertise.  The physician 
should identify all disorders that played 
a material causal role in the Veteran's 
death, and specifically address whether 
the Veteran's service-connected 
schizophrenia and/or the medications the 
Veteran was taking for his schizophrenia 
played a material causal role in the 
Veteran's death.  In addition, the 
physician should express an opinion with 
respect to each disorder that played a 
material causal role in the Veteran's 
death as to whether it is at least as 
likely as not that the disorder was 
etiologically related to the Veteran's 
active military service, to include 
exposure to Agent Orange in Vietnam.  
Additionally, the physician should opine 
whether the Veteran had ischemic heart 
disease, and if so, whether that disorder 
played a role in his death.  The 
supporting rationale for all opinions 
expressed should also be provided.

3.  Then, after any other indicated 
development is completed, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


